Citation Nr: 1828057	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-38 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to an initial compensable rating for Boeck's sarcoidosis involving hilar mediastinal and inguinal nodes with splenomegaly and lymphoma.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1970 to December 1971, to include service in Vietnam from September 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Louis, Missouri, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

By way of background, the Veteran was granted service connection at a noncompensable level for his sarcoidosis disability in December 2012 rating decision, and he filed a notice of disagreement in November 2013.  The Veteran was granted service connection at a noncompensable level for his bilateral hearing loss in a July 2014 rating decision, and he filed a notice of disagreement in February 2015.  The Veteran was initially denied service connection for PTSD in a September 2015 rating decision.

The Veteran, as a layperson, is not competent to distinguish between psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all. Clemons v. Shinseki, 23 Vet. App. 1 (2009). As such, the Veteran's original claim for service connection for PTSD has been expanded to include his other possible acquired psychiatric disorders, and the claim has been recharacterized as such on the title page.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991).  Here, the Veteran has noted in his examinations that he is retired after 43 years in the work force, that he has an active life with his family in retirement, and that he has not contended that his service connected disabilities have prevented him from working.  The Board finds that TDIU and SMC are not inferred by the record, and as such will not be discussed.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include PTSD, has not been diagnosed in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).

2.  Throughout the period on appeal, the Veteran's hearing impairment has been no worse than a Level I impairment on the right and a Level I impairment on the left.

3.  The Veteran's service-connected sarcoidosis has been manifested by chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment, but has not demonstrated pulmonary involvement with persistent involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids; and results of pulmonary function testing (PFTs) during the appeal period at worst have indicated Forced Expiratory Volume in one second (FEV-1) not less than 94 percent predicted value, with ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of not less than 85 percent, and; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of not less than 81 percent predicted.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  Throughout the period on appeal, the criteria for a compensable evaluation for bilateral hearing loss have not been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§  4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2017).

3.  Throughout the period on appeal, the criteria for a compensable evaluation for the sarcoidosis disability have not been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Codes 6600, 6846 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert. denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).


II. Service Connection for an Acquired Psychiatric Disorder, to Include PTSD

A. Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Proof of a current disability is a threshold to establishing service-connection for an acquired psychiatric disorder, to include PTSD. In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To be a present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability in accordance with the DSM-5, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304(f), 4.125(a). If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

The Board notes that VA, effective March 19, 2015, amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.  As the Veteran's original PTSD claim was made on July 15, 2015 (i.e., after August 4, 2014), the diagnosis of his PTSD should conform to DSM-5.  See 38 C.F.R. § 4.125(a) (2017).

A. Evidence and Analysis for Service Connection for PTSD

The first element of service connection for an acquired psychiatric disorder, to include PTSD, is medical evidence establishing a diagnosis of PTSD under 38 C.F.R. § 4.125(a).  On VA examination in September 2015, the examiner found insufficient criteria as delineated under DSM-5 for a diagnosis of any mental health disorder, to include PTSD.

Diagnoses of PTSD and other psychiatric disorders by health care professionals are presumed to be in accordance with applicable governing medical criteria. See Cohen v. Brown, 10 Vet. App. 128, 139-40 (1997).  The Veteran has reported symptoms of flashbacks and occasional nightmares.  

The Veteran's service entrance examination of July 1969 and his exit examination of December 1971 are silent for any mental health-related notations.  The first indication of the Veteran's complaints of a mental health disorder is shown in his initial July 2015 claim for PTSD, asserting his service in Vietnam from September 1970 to September 1971 has left him with unwanted and obtrusive thoughts.

The Veteran received a VA examination for PTSD and other mental health disorders in September 2015 from a VA licensed psychologist.  The examiner noted the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-5, and that he does not have any mental disorder that conforms with DSM-5 criteria.  During the examination, the Veteran denied any family mental health issues, and any prior or current mental health treatment or psychotropic treatment.  Mood, sleep, interest, level of guilt, energy, concentration, appetite, and psychomotor were all described as normal.  The Veteran denied problems with anxiety, excessive worry, panic attacks, agoraphobia, ritualistic behaviors, or obsessive-compulsive disorder.  The Veteran claimed three incidents in support of his PTSD claim:  a time when his convoy came under fire, an ambush, and a truck accident that caused injuries and deaths.  The Veteran mentioned the loss of good friends during his Vietnam service.  The Veteran mentioned he thought he's "done a pretty decent job of it" putting his Vietnam experience behind him and out of his head, though sometimes news stories will trigger memories.  The Veteran denied changes in behavior after service, and noted he does not enjoy large crowds.  The examiner found no alterations in mood or cognition, though the Veteran reported he had a short fuse and was easy to anger.

The examiner found in the affirmative that the Veteran met Criterion A, exposure to actual or threatened death or serious injury by directly experiencing the traumatic event.  The examiner also noted the Veteran met Criterion C, persistent avoidance of stimuli associated with the traumatic event, and Criterion E, marked alterations in arousal and reactivity associated with the traumatic event.  However, the examiner noted the Veteran did not meet the remaining criteria described for a PTSD diagnosis under DSM-5.  The examiner noted the Veteran's speech was within normal limits, with no evidence of word finding difficulty.  His thoughts were described as clear, logical, and well-organized.  Answers to the examiner's questions were clear and consistent with information in the Veteran's medical records.  No evidence of loosening of associations or disturbed though processes were found.  The Veteran's affect was euthymic and unremarkable, and he denied any suicidal or homicidal ideations.  In conclusion, the examiner opined that the Veteran does not currently meet the criteria for PTSD under DSM-5, nor for any other mental health diagnosis, as he does not endorse any significant impairment in social or occupation functioning.  The examiner continued, noting that the Veteran likely experienced a period of adjustment involving heavy drinking upon returning home from Vietnam, but the Veteran no longer reports any problematic drinking and his earliest symptoms have remitted.

The Board assigns significant probative value to the September 2015 VA examiner's report and opinion.  This VA licensed psychologist reviewed the Veteran's claims folder, including all service, private, and VA treatment records, and provided an opinion supported by thorough rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion).  She concluded that the Veteran's symptoms did not meet the criteria for PTSD or any other mental health disorder under DSM-5.  

The Board acknowledges that the Veteran is competent to report his symptoms.  However, the Board finds that the diagnosis of PTSD or a psychiatric disorder, and the determinations as to the nature, onset, and etiology of a psychiatric disability, are essentially medical questions, and as such are beyond its own competence to evaluate based upon its own knowledge and expertise.  The record does not indicate that the Veteran has medical expertise or training.  Thus, his determination that he has a psychiatric disability that began in service or is related to service, is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, such lay opinions by the Veteran have no probative value.  

While the Board has considered the medical and lay evidence and considered the Veteran's contentions, the most competent medical evidence of record does not show that the Veteran meets the criteria for a diagnosis of PTSD or any other psychiatric disorder during any period of his appeal, as required by VA regulations.  The regulations that govern entitlement to service connection for PTSD, however, are clear.  The diagnosis must be established in accordance with 38 C.F.R. §4.125(a), which requires a diagnosis consistent with the American Psychiatric Association's established criteria.  In this case, the Veteran's lack of any psychiatric diagnosis indicates the Veteran's claim does not meet those criteria.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Accordingly, the Board concludes that the evidence of record is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, as he has no current diagnosis of the disorder or any other mental health disorder.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

In cases where the original rating assigned is appealed, as is the case with the Veteran's claims of entitlement to higher evaluations for the bilateral hearing loss and sarcoidosis disabilities, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board considers not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C. § 1155 (2012); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

A. Increased Rating Criteria for Hearing Loss 

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed. Lendenmann v. Principi, 3 Vet. App. 345 (1992). An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85. 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination. See 38 C.F.R. § 4.85.
"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four. This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa. 38 C.F.R. § 4.85(d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average. Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85(c).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear. The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and the column intersect. 38 C.F.R. § 4.85(e).

Special provisions apply in instances of exceptional hearing loss. See 38 C.F.R. § 4.86. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86(b).

In this case, the Veteran was provided with five valid VA audiological examinations pertinent to the appeal period.  

The results of the December 2007 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
50
50
LEFT
30
35
40
50
45

Based on these results, the average puretone threshold was 44 decibels for the right ear and 43 decibels for the left ear. See 38 C.F.R. § 4.85(d). Speech recognition was 100 percent in the right ear and 96 percent in the left ear, as measured by the Maryland CNC test.  Applying these values to Table VI, the result is a Level I Roman numeral designation for the right ear and a Level I for the left ear.  As to functional impairment, the Veteran reported difficulty hearing with the effect of poor social interactions. 

The results of the July 2008 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
40
40
LEFT
25
25
30
35
45

Based on these results, the average puretone threshold was 33 decibels for the right ear and 34 decibels for the left ear. See 38 C.F.R. § 4.85(d). Speech recognition was 96 percent in the right ear and 94 percent in the left ear, as measured by the Maryland CNC test.  Applying these values to Table VI, the result is a Level I Roman numeral designation for the right ear and a Level I for the left ear.  As to functional impairment, the Veteran reported difficulty hearing with the effect of poor social interactions and difficulty hearing his spouse. 

The results of the March 2011 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
50
50
LEFT
30
30
35
45
45

Based on these results, the average puretone threshold was 42.5 decibels for the right ear and 39 decibels for the left ear. See 38 C.F.R. § 4.85(d). Speech recognition was 96 percent in the right ear and 98 percent in the left ear, as measured by the Maryland CNC test.  Applying these values to Table VI, the result is a Level I Roman numeral designation for the right ear and a Level I for the left ear.  As to functional impairment, the Veteran reported difficulty hearing with the effect of poor social interactions, to include listening to his television and carrying on conversations with people around him.

The results of the October 2011 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
50
50
LEFT
30
35
40
50
45

Based on these results, the average puretone threshold was 44 decibels for the right ear and 43 decibels for the left ear. See 38 C.F.R. § 4.85(d). Speech recognition was 100 percent in the right ear and 96 percent in the left ear, as measured by the Maryland CNC test.  Applying these values to Table VI, the result is a Level I Roman numeral designation for the right ear and a Level I for the left ear.  As to functional impairment, the Veteran reported difficulty hearing with the effect of poor social interactions. 

The results of the December 2014 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
55
55
LEFT
30
35
45
55
50

Based on these results, the average puretone threshold was 48 decibels for the right ear and 46 decibels for the left ear. See 38 C.F.R. § 4.85(d). Speech recognition was 96 percent in the right ear and 96 percent in the left ear, as measured by the Maryland CNC test.  Applying these values to Table VI, the result is a Level I Roman numeral designation for the right ear and a Level I for the left ear.  As to functional impairment, the Veteran reported difficulty hearing with the effect of poor social interactions. 

In this case, the worst case audiological testing of record, which is the most recent examination of December 2014, reflects that the Veteran has a Level I hearing impairment in the right ear and a Level I hearing impairment in the left ear. None of the five valid VA audiological examinations yielded other than Level I hearing in each ear over the entire period on appeal.  When the Level I and Level I designations are mechanically applied to Table VII, the result is a noncompensable rating. 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 345.  None of the results reported in the audiological evaluations meet the requirements for evaluation based on an exceptional pattern of impairment. 38 C.F.R. § 4.86(a)-(b).

As noted previously, in addition to objective test results, the functional effects of a hearing disability must be discussed for an audiological examination report to be adequate. Martinak, 21 Vet. App. at 455. All VA examiners noted the Veteran reported difficulty hearing and the resulting effect of poor social interactions.  Thus, the functional impact of the Veteran's hearing loss was considered by the VA examiner.  No other medical evidence concerning the Veteran's bilateral hearing loss, specifically valid audiograms, is of record for the period on appeal.  

The Board has considered the Veteran's lay statements, in which he contends difficulty hearing generally, and difficulty understanding speech during conversations. Further, as was indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies. Here, the objective medical evidence of record consists of the 5 VA audiological examinations, which indicates that the Veteran's hearing loss is at his noncompensable rating for the period on appeal. See 38 C.F.R. § 4.85. For these reasons, the Veteran's claim for a compensable rating for bilateral hearing loss for this period is denied.

All potentially applicable codes have been considered, and there is no basis to assign an evaluation in excess of the currently assigned rating for the period on appeal for the Veteran's bilateral hearing loss. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

B. Increased Rating for Sarcoidosis 

The Veteran's sarcoidosis is rated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6846.  The Veteran has complained of fatigue and shortness of breath, to which he attributes as symptoms of worsening for his sarcoidosis disability.

Under Diagnostic Code 6846, sarcoidosis with chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment is rated 0 percent disabling.  Sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids is rated 30 percent disabling.  Sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control is rated 60 percent disabling.  Sarcoidosis with cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, is rated 100 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6846.

Alternatively, sarcoidosis may be rated pursuant to Diagnostic Code 6600 under the rating criteria for chronic bronchitis.  C.F.R. § 4.97, Diagnostic Code 6846 ("or rate active disease or residuals as chronic bronchitis (DC 6600) and extra-pulmonary involvement under specific body system involved").  Diagnostic Code 6600 provides ratings for chronic bronchitis based on the results of pulmonary function tests (PFTs).  Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 80-percent predicted, is rated 10 percent disabling. 38 C.F.R. § 4.96(d)(5) notes that when evaluating based on PFTs, to use post-bronchodilator studies in applying the rating criteria unless those post-bronchodilator studies are poorer than the pre-bronchodilator results.   

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56- to 70- percent or; DLCO (SB) of 56- to 65-percent predicted, is rated 30 percent disabling. 

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.

FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling. 38 C.F.R. § 4.97, Diagnostic Code 6600.

The Veteran received a VA respiratory examination for his sarcoidosis in February 2011, with accompanying pulmonary function testing (PFT) in March 2011.  The examiner made note of the initial May 1979 diagnosis of the Veteran's respiratory disability, then described as Boeck's sarcoidosis involving hilar mediastinal and inguinal nodes with splenomegaly and lymphoma.  This VA examiner described the Veteran's respiratory disability as systemic sarcoidosis, currently inactive with no evidence of residual damage or impairments.  The examiner noted episodes of recurrent, self-limited cough that were non-specific and may be due to mild bronchitis infections, bronchial hyperreactivity to other airborne irritants, rhino sinus irritation, or acid reflux.  PFT testing indicated FEV-1 of 105.2 percent predicted, FEV-1/FVC of 86 percent, and DLCO (SB) of 80.8 percent predicted.  The examiner noted he considered the measurement of lung volumes, spirometry, and DLCO diffusion to be normal.

The Veteran received another VA respiratory examination in September 2014, with accompanying PFT testing in October 2014.  This examiner continued the previous sarcoidosis diagnosis and noted the Veteran's condition did not require the use of oral or parenteral corticosteroid medications, inhaled medication, oral bronchodilators, antibiotics, or oxygen therapy.  Occasional night sweats and a persistent dry cough were noted, though the examiner conditioned the observation of the cough as possibly being due to his gastrointestinal acid reflux disease.  X-rays taken as part of this examination indicated clear lungs but calcified hilar lymph nodes.  The examiner noted his impression that no acute cardiopulmonary disease was present, and that his observations were sequelae of old granulomatous disease.  PFT testing indicated FEV-1 of 94.2 percent predicted, FEV-1/FVC of 85 percent, and DLCO (SB) of 110.6 percent predicted.  

The Veteran received treatment in a VA medical facility in March and April 2015 after complaints of shortness of breath.  (The Board notes the Veteran is also service-connected for coronary artery disease, an issue not under appeal.)  The treating physician noted some mild restrictive defect, no response to bronchodilators, and that the Veteran's DLCO was mildly reduced.  PFT numbers from this examination were not available.  A CT scan of the chest and thorax showed no pneumothorax, pleural effusion or focal consolidation; no perilymphatic nodularities or ground-glass opacities; and single, mildly prominent pretracheal lymph node measures 11 mm in short axis. Minimal scarring changes in the right medial lung base were seen but no other mediastinal, hilar or axillary adenopathy, and no intraparenchymal, endotracheal or endobronchial nodule/mass. A few scattered right lung calcified granulomas were noted. Calcified right paratracheal, right hilar and subcarinal lymph nodes were also noted.  The treating physician's impression was no acute cardiopulmonary findings or CT findings to suggest active sarcoidosis.

The Board finds the VA examinations and opinions and other VA physician treatment notes to be highly probative, because the examiners were thorough and examined the Veteran's claims file in detail.  The February/March 2011 and September/October 2014 VA examinations and opinions were sound and thorough, and had sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting medical literature and clinical data. See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  The Veteran's VA treatment for complaints of shortness of breath at his March/April 2015 appointments correlate with previous VA examinations for the Veteran's sarcoidosis.

The Board notes the Veteran's complaints of symptoms such as fatigue and shortness of breath, but also finds that his statements that his sarcoidosis is the cause exceeds his ability as a lay person to make such a diagnosis.  As such, the Board finds the Veteran's statements to have no probative value.  Lay persons without medical training have general competence to testify as to symptoms, but not to provide a medical diagnosis. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, sarcoidosis falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Accordingly, his assertions to that effect are of no probative value, and are outweighed by the competent and probative VA examinations and opinions.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006); Bostain v. West, 11 Vet. App. 124 (1993).

In light of the foregoing, the Board finds that the Veteran's sarcoidosis symptoms have been relatively consistent in this period on appeal, and they have resulted in an overall disability picture that more nearly approximates the rating criteria for a noncompensable evaluation for the Veteran's sarcoidosis.  For each of the VA examinations, the sarcoidosis was described as inactive.  No examiner or treating medical professional prescribed the use of oral or parenteral corticosteroid medications, inhaled medication, oral bronchodilators, antibiotics, or oxygen therapy.  A higher rating of 30 percent under Diagnostic Code 6846 is not warranted unless there is sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.  38 C.F.R. § 4.97, Diagnostic Code 6846.

When considering evaluation under Diagnostic Code 6600 for chronic bronchitis, the Board notes that all results of PFTs for FEV-1, FEV-1/FVC, and DLCO to all exceed 80 percent, which results in a noncompensable rating under Diagnostic Code 6600.   A higher rating of 10 percent is not warranted unless FEV-1 ranges indicate 71- to 80-percent predicted value, or; the ratio of FEV-1/FVC indicates 71 to 80 percent, or; DLCO indicates a value of 66- to 80-percent predicted.  38 C.F.R. §4.97, Diagnostic Code 6600.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the noncompensable rating assigned herein for period on appeal. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, for the reasons stated above, the Board finds that the preponderance of evidence is against assigning a compensable rating during the period on appeal for the Veteran's sarcoidosis disability.  See Fenderson, 12 Vet. App. at 126-127; Hart, 21 Vet. App. at 509-10.

Neither the Veteran nor his representative has raised any other issues concerning the bilateral hearing and sarcoidosis disabilities, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Entitlement to a compensable evaluation for bilateral hearing loss is denied.

Entitlement to a compensable evaluation for Boeck's sarcoidosis involving hilar mediastinal and inguinal nodes with splenomegaly and lymphoma is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


